DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7 and 10 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Geng (6,600,168).
Regarding claims 1 and 10 Geng discloses,
 	Acquiring priori reference images for a fixed laser-line scanning system (note col. 2 lines 59-60, capture pair image sent to host computer); 
 	Placing a  laser-line scanning device (note fig. 1) in a real scene (note fig. 1, block 108), causing the laser-line scanning device to successively emit line laser beams (note col.  lines 15-20) according angles of line laser scanning (note  line col. 3 lines 37-45 different types of scanner rotating polygon scanner emit light different angles) , and acquiring an image at each angle by using a camera (col. 5 lines 26-40; and 
 	Performing fusion calculation on the acquired scanning image in the real scene and the priori reference images by using a ranging algorithm based on laser-line scanning (note col. 8 lines 47-51, merely texture overlay process as shown in the cited lines) , and extracting distance information of a surrounding object, to implement environment perception (note fig. 4 and col. 5 lines 47-52 and col. 8 lines 30-32  calculating distance using triangulation calculation to get (x, y, z) coordinates, examiner interprets extracting distance information of surrounding object).

Regarding claim 3 Geng discloses,
 	Wherein the line laser scanning is implemented by using the following method: emitting a line laser beam perpendicular to a ground by a laser source, wherein the laser source and the camera are fixed relative to each other, and mechanically rotating the laser source about a central axis perpendicular to the ground (note fig. 1 and fig. 4, col. 5 lines 47-52).

Regarding claim 4 Geng discloses,
 	Projecting a line laser beam perpendicular to a ground to a rotating galvanometer near the light source for reflection, to implement the line laser scanning through fast rotation of the galvanometer (note col. 4 lines 16-38, cites galvanometer scanner).

Regarding claim 5 Geng discloses,
 	Algorithm used integrates a modulation characteristic of structured light imaging and a focal surface characteristic of virtual confocal imaging (note col. 8 lines 50-60, focal length).

Regarding claim 7 Geng discloses,
 	Wherein a scanning angle range determines an angle for reconstructing an ambient environment (note col. 8 lines 45-51, cites ambient environment analysis), and a depth range selected for the reference images determines a depth of reconstruction (note col. 3 lines 20-25, range cited).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (6,600,168) in view of official notice.
Geng discloses the features of claim 1.  Geng does not clearly show scanning line laser is used as a light source for modulation tomographic information is separated during reconstruction, and a perception model is constructed.  Since this feature is well known, examiner takes official notices.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include scanning line laser is used as a light source for modulation tomographic information is separated during reconstruction, and a perception model is constructed in the system of Geng as evidence by official notice.  The suggestion/motivation would be to perform the processing with medical images.

Allowable Subject Matter
Claims 2 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 2 and 8.
Regarding claim 2, prior art could not be found for the features  wherein in the step S1, during acquisition, reference whiteboards are respectively placed at different depths Z1, Z2,..., and Zm, line laser beams are respectively projected to the whiteboards from different angles X1,X2,..., and Xn, and the reference images are acquired using a camera.  These features in combination with other features could not be found in the prior art.
  Regarding claim prior art could not be found for the features, when the reference images are acquired for an acquisition system, there are a total of n*m images at angles Xi-Xn and at depths Zi-Zm, and the reference images are expressed as M(XiZj), wherein i=1,2,..., or n, and j=1,2,..., or m; in the step S2, n images are acquired at the angles X1-X, in the real scene, and the images are expressed as O(Xi) , wherein i=1,2,..., or n; and in the step S3, tomographic information O (Xi) *M (XiZj) at an angle Xi and at a depth Zj is calculated by using a focal surface characteristic of virtual confocal imaging, a surface depth at the angle Xi is obtained by using a modulation characteristic of structured light imaging; and a three-dimensional point cloud map of an object is reconstructed by using the surface depth Z,,1,f (Xi) , to implement environment perception.  These features in combination with other features could not be found in the prior art.  Claim 9 depend on claim 8.  Therefore are also objected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
December 17, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664